Exhibit 10.1

 
Private & Confidential
 
EXECUTION VERSION
 
Dated May 31, 2017
   
DORIAN LPG FINANCE LLC
as Borrower
 
THE ENTITIES
listed in Schedule 1, Part B
as Upstream Guarantors
 
DORIAN LPG LTD.
as Facility Guarantor
 
ABN AMRO CAPITAL USA LLC
CITIBANK N.A., LONDON BRANCH
and
THE OTHER BANKS AND FINANCIAL INSTITUTIONS
listed in Schedule 1, Part D
as Bookrunners
 
THE BANKS AND FINANCIAL INSTITUTIONS
listed in Schedule 1, Part E
as Mandated Lead Arrangers
 
THE BANKS AND FINANCIAL INSTITUTIONS
listed in Schedule 1, Part F
as Commercial Lenders
 
THE BANKS AND FINANCIAL INSTITUTIONS
listed in Schedule 1, Part G
as KEXIM Lenders
 
THE EXPORT-IMPORT BANK OF KOREA
as KEXIM
 
THE BANKS AND FINANCIAL INSTITUTIONS
listed in Schedule 1, Part I
as K-sure Lenders
 
THE BANKS AND FINANCIAL INSTITUTIONS
Listed in Schedule 1, Part J
as Swap Banks
 
ABN AMRO CAPITAL USA LLC
as Global Coordinator, Administrative Agent and Security Agent
 
CITIBANK N.A., LONDON BRANCH
or any of its holding companies, subsidiaries or affiliates
as ECA coordinator
 
CITIBANK N.A., LONDON BRANCH
as ECA Agent
 
AMENDMENT NO. 2 TO FACILITY AGREEMENT
for a Loan of (originally) up to $758,105,296
 
[image0.jpg]

 
 

--------------------------------------------------------------------------------

AMENDMENT NO. 2 TO FACILITY AGREEMENT (this Amendment), dated as of May 31, 2017
and effective as of the Effective Date, relating to the Facility Agreement dated
March 23, 2015, as amended by Amendment No. 1 dated as of June 15, 2015 and as
further amended by a Side Letter dated February 1, 2016 (collectively, the
Original Facility Agreement, and as further amended hereby, the Facility
Agreement), made among (1) Dorian LPG Finance LLC, as borrower (the Borrower),
(2) the entities listed in Schedule 1, Part B therein, as upstream guarantors,
(3) Dorian LPG Ltd., as facility guarantor (the Facility Guarantor), (4) ABN
AMRO Capital USA LLC (the Security Agent), Citibank N.A., London Branch (Citi)
and the other banks and financial institutions listed in Schedule 1, Part D
therein, as bookrunners, (5) the banks and financial institutions listed in
Schedule 1, Part E therein, as mandated lead arrangers, (6) the banks and
financial institutions listed in Schedule 1, Part F therein, as commercial
lenders (the Commercial Lenders), (7) the banks and financial institutions
listed in Schedule 1, Part G therein, as KEXIM lenders (the KEXIM Lenders), (8)
the Export-Import Bank of Korea, as KEXIM (KEXIM), (9) the banks and financial
institutions listed in Schedule 1, Part I therein, as K-sure lenders (the K-sure
Lenders, and together with the Commercial Lenders, KEXIM and the KEXIM Lenders,
the Lenders and each a Lender), (10) the banks and financial institutions listed
in Schedule 1, Part J therein, as swap banks, (11) the Security Agent as global
coordinator, administrative agent, and security agent, (12) Citi, as ECA
coordinator, and (13) Citi, as ECA Agent (as may be amended, supplemented,
varied, extended or replaced from time-to-time), pursuant to which the Lenders
agreed to make available to the Borrower, upon the terms and conditions therein
described, a loan facility in the original amount of up to Seven Hundred Fifty
Eight Million One Hundred Five Thousand Two Hundred Ninety Six United States
Dollars (USD$758,105,296).
W I T N E S S E T H:
WHEREAS, pursuant to Clause 19.2 (Financial condition) of the Original Facility
Agreement, the Facility Guarantor is required to maintain Consolidated Liquidity
at least equal to the Liquidity Reserve Required Balance, of which the Minimum
Earnings Account Balance shall be held in an Earnings Account pursuant to Clause
25.1 (Earnings Accounts);
WHEREAS, as of the date of this Amendment, the balance of the Earnings Account
is $44,800,000; and
WHEREAS, the Borrower has requested that (i) $26,800,000 be released from the
Earnings Account of the Borrower in order to prepay amounts outstanding under
the Original Facility Agreement and the KEXIM Prepayment Fee and (ii) certain
amendments be made to the Original Facility Agreement, as set forth in this
Amendment, including amongst other things, an amendment to the defined term
"Minimum Earnings Account Balance" and the deletion of the defined term
"Liquidity Reserve Required Balance";
NOW, THEREFORE, subject to, and upon the terms and conditions herein set forth,
and in consideration of the mutual agreements, provisions, covenants and
conditions contained herein, the parties to the Original Facility Agreement
hereby agree to amend certain provisions of the Facility Agreement to reflect
the parties' understanding of the aforementioned matters as follows:

1.
DEFINITIONS

1.1
Wherever used in this Amendment, unless the context requires otherwise: (i)
terms defined in the recitals hereto shall have the meanings assigned to them in
such recitals and (ii) Clause 1 (Definitions and Interpretation) of the Original
Facility Agreement shall apply herein, mutatis mutandis, as if set out in this
Amendment in full.

1.2
The Finance Parties and the Obligors designate this Amendment as a Finance
Document.

--------------------------------------------------------------------------------




2.
AMENDATORY PROVISIONS

2.1
From and after the Effective Date (as defined in Clause 3.1), all references in
the Original Facility Agreement to "this Agreement" (or words or phrases of a
similar meaning) shall be deemed to be references to the Original Facility
Agreement as amended by this Amendment unless the context otherwise specifically
requires.

2.2
In Clause 1.1 (Definitions) of the Original Facility Agreement, the following
definition shall be inserted:

Approved Debt Refinancing means the refinancing of the credit facilities
extended under the RBS Facility Agreement (either pursuant to a Norwegian bond
offering or otherwise) in an amount equal to or greater than the amount
outstanding under the RBS Facility Agreement at such time.

2.3
In Clause 1.1 (Definitions) of the Original Facility Agreement, the following
definition shall be inserted:

Approved Equity Offering means an offering by the Facility Guarantor of common
stock which results in the delivery of cumulative net proceeds (after deducting
underwriting discounts and commissions and all other expenses incurred by the
Facility Guarantor and/or any of its Subsidiaries directly in connection with
such offering, the "Cumulative Net Equity Proceeds") of at least $50,000,000 to
the Facility Guarantor, together with a certificate in a form satisfactory to
the Security Agent, detailing the calculation of the Cumulative Net Equity
Proceeds in connection with such offering.

2.4
In Clause 1.1 (Definitions) of the Original Facility Agreement, the definition
of "Minimum Earnings Account Balance" shall be deleted and replaced in its
entirety by the following:

Minimum Earnings Account Balance means, (a) at all times prior to the date
falling six months from the date of Amendment No. 2 to this Agreement, the
lesser of (i) $18,000,000 and (ii) $1,000,000 for each Mortgaged Ship, (b) at
all times from the date falling six months from the date of Amendment No. 2 to
this Agreement through the date falling on the first anniversary of the date of
Amendment No. 2 to this Agreement, the lesser of (i) $29,000,000 and (ii)
$1,611,111 for each Mortgaged Ship, (c) at all times after the date falling on
the first anniversary of the date of Amendment No. 2 to this Agreement, the
lesser of (i) $40,000,000 and (ii) $2,222,222 for each Mortgaged Ship and (d) if
the Facility Guarantor completes a transaction or transactions constituting an
Approved Equity Offering, an amount at least equal to 5% of the total principal
amount of the Loan, but at no time less than the lesser of (i) $20,000,000 and
(ii) $1,111,111 for each Mortgaged Ship, which shall be held in an Earnings
Account pursuant to Clause 25.1 (Earnings Account), provided that this
definition may not be amended or waived in any manner without the prior written
consent of all Lenders.

2.5
In Clause 1.1 (Definitions) of the Original Facility Agreement, the definition
shall of "Minimum Value" shall be deleted and replaced in its entirety by the
following:

Minimum Value means (i) at all times prior to and through March 31, 2018, the
amount in dollars which is at that time 125% of the outstanding Loan, (ii) at
all times from April 1, 2018 through March 31, 2019, the amount in dollars which
is at that time 130% of the outstanding Loan, and (iii) at all times after March
31, 2019, the amount in dollars which is at that time 135% of the outstanding
Loan.

2.6
In Clause 1.1 (Definitions) of the Original Facility Agreement, the definition
of "Liquidity Reserve Required Balance" shall be deleted.

-2-

--------------------------------------------------------------------------------






2.7
In Clause 1.1 (Definitions) of the Original Facility Agreement, the last
sentence of the definition of "Security Value" shall be deleted and replaced by
the following sentence:

For the avoidance of doubt, the Minimum Earnings Account Balance shall not be
taken into account when calculating Security Value.

2.8
In Clause 17.17 (Security and Financial Indebtedness) of the Original Facility
Agreement, the following words shall be added after the words "RBS Facility
Agreement": "or an Approved Debt Refinancing".

2.9
In Clause 19.1 of the Original Facility Agreement (Financial Definitions), part
(b) of the definition of "Consolidated EBITDA" shall be deleted and replaced in
its entirety by the following:

(b)
minus, to the extent added in computing the consolidated net income of the
Facility Guarantor for that accounting period, (i) any non-cash gains, (ii) any
extraordinary gains on asset sales not incurred in the ordinary course of
business, (iii) the effect of the termination of the interest rate swaps
executed on November 2, 2016 and (iv) all fees and expenses incurred in
connection with Amendment No. 2 to this Agreement including any fees set forth
therein.

2.10
In Clause 19.1 of the Original Facility Agreement (Financial Definitions), the
definition of "Consolidated Liquidity" shall be deleted and replaced in its
entirety by the following:

Consolidated Liquidity means, on a consolidated basis, the sum of (a) cash and
(b) Cash Equivalents, in each case held by the Facility Guarantor on a freely
available and unencumbered basis, provided that (1) cash and Cash Equivalents
shall at all times be deemed to include cash held in the Earnings Accounts, (2)
at all times prior to and through the date falling on the first anniversary of
the date of Amendment No. 2 to this Agreement, unless the Facility Guarantor
completes a transaction or transactions constituting an Approved Equity
Offering, cash and Cash Equivalents shall be deemed to include (x) all cash
amounts on the balance sheet of the Facility Guarantor (excluding $6,000,000
pledged pursuant to the terms of the RBS Facility Agreement until such time as
such amount is released to the Facility Guarantor or any of its Subsidiaries in
which case it shall be included as cash for the purposes of this calculation),
and (y) all cash held in accounts by Helios LPG Pool LLC attributable to the
vessels owned directly or indirectly by the Obligors or their Subsidiaries, and
(3) for the purposes of the calculation and testing set forth in Clause
19.2(a)(ii)(B), all cash held in accounts by Helios LPG Pool LLC attributable to
the vessels owned directly or indirectly by the Obligors or their Subsidiaries
shall at all times be included as cash.

2.11
In Clause 19.1 of the Original Facility Agreement (Financial Definitions), the
definition of "Current Liabilities" shall be deleted and replaced in its
entirety by the following:

Current Liabilities shall be determined in accordance with GAAP and as stated in
the then most recent Accounting Information, but shall exclude (i) balloon
payments due at maturity under this and other credit facilities to which the
Facility Guarantor is a party and (ii) at all times prior to and through March
31, 2019, any amounts booked as current portion of long-term debt (as determined
in accordance with GAAP).

2.12
Clause 19.2(a) of the Original Facility Agreement shall be deleted and replaced
in its entirety by the following:

Minimum Liquidity: (i) Prior to the Facility Guarantor completing a transaction
or transactions constituting an Approved Equity Offering, Consolidated Liquidity
shall at all
-3-

--------------------------------------------------------------------------------



times be maintained in an amount at least equal to $40,000,000, of which an
amount at least equal to the applicable Minimum Earnings Account Balance for the
relevant period shall be held in an Earnings Account pursuant to Clause 25.1
(Earnings Accounts); and
(ii) If the Facility Guarantor completes a transaction or transactions
constituting an Approved Equity Offering, (A) Consolidated Liquidity shall at
all times thereafter be at least equal to the applicable Minimum Earnings
Account Balance pursuant to subsection (d) of such definition and such Minimum
Earnings Account Balance shall be held in an Earnings Account pursuant to Clause
25.1 (Earnings Accounts), and (B) if such Minimum Earnings Account Balance is,
due to the sale of a Ship or Ships, less than $20,000,000, then the Facility
Guarantor shall ensure that Consolidated Liquidity be, at the end of each fiscal
quarter, at least equal to $1,100,000 for each vessel indirectly or directly
owned or chartered in (as determined in accordance with GAAP) by the Obligors or
their Subsidiaries, such amount to include, inter alia, all cash held in
accounts by Helios LPG Pool LLC attributable to the vessels owned directly or
indirectly by the Obligors or their Subsidiaries.
Notwithstanding the foregoing, prior to and through the date falling on the
first anniversary of the date of Amendment No. 2 to this Agreement , the
Facility Guarantor shall have five (5) Business days in which to cure any breach
of this Clause 19.2(a) (Financial Condition) with respect only to amounts not
required to be held in Earnings Accounts;

2.13
Clause 19.2(c) of the Original Facility Agreement shall be deleted and replaced
in its entirety by the following:

Minimum Interest Coverage: It maintains a ratio of Consolidated EBITDA to
Consolidated Net Interest Expense of greater than or equal to: (i) 1.25 at all
times prior to and through March 31, 2018, (ii) 1.50 at all times from April 1,
2018 through March 31, 2019, and (iii) 2.50 from April 1, 2019 and at all times
thereafter;

2.14
In Clause 20 (General Undertakings), the following new Clause 20.15 shall be
inserted:

20.15  Negative Covenant in respect of Dividends by the Facility Guarantor
In addition to the restrictions set forth in Clause 26.12 (Distributions and
other payments), the Facility Guarantor shall not, until the earlier of (a) such
time as the Facility Guarantor completes a transaction or transactions
constituting an Approved Equity Offering and (b) the date falling on the second
anniversary of the date of Amendment No. 2 to this Agreement, declare or pay any
dividends or return any capital to its equity holders or authorize or make any
other distribution, payment or delivery of property or cash to its equity
holders, or redeem, retire, purchase or otherwise acquire, directly or
indirectly, for value, any interest of any class or series of its Equity
Interests (except as specified in the Facility Guarantor's equity incentive plan
on file with the SEC and as approved from time to time by the Facility
Guarantor's board of directors), or acquire any rights, options or warrants
relating thereto but not including convertible debt, now or hereafter
outstanding, or repay any subordinated loans to equity holders or set aside any
funds for any of the foregoing purposes.

2.15
In Clause 20 (General Undertakings), the following new Clause 20.16 shall be
inserted:

20.16  Negative Covenant in respect of prepayment of RBS Facility Agreement
Other than in connection with an Approved Debt Refinancing, the Facility
Guarantor shall not make, and shall ensure that no borrower thereunder makes,
any prepayment of debt
-4-

--------------------------------------------------------------------------------



under the RBS Facility Agreement, other than scheduled repayments set forth in
such agreement, until the earlier of (a) such time as the Facility Guarantor
completes a transaction or transactions constituting an Approved Equity Offering
and (b) the date falling on the second anniversary of the date of Amendment No.
2 to this Agreement.

2.16
Clause 25.1(e) (Earnings Account) shall be amended to (a) delete sub-clause
(iv), (b) delete the word "and" at the end of sub-clause (iii) and add it to the
end of sub-clause (ii), and (c) replace the semi-colon at the end of sub-clause
(iii) with a period.

2.17
In Schedule 3 (Conditions Precedent), Part 2 (Conditions precedent to each
Utilization Date), the last sentence of Item 7 (Establishment of Accounts) shall
be deleted.

2.18
In Schedule 9 (Compliance Certificate), Item 2(a) shall be deleted in its
entirety and replaced by the following:

the Consolidated Liquidity as required by Clause 19.2(a) (Minimum Liquidity):
[TO BE INCLUDED PRIOR TO AN APPROVED EQUITY OFFERING: is [l].  The Minimum
Earnings Account Balance is $[l] and is being maintained in an Earnings
Account.]
[TO BE INCLUDED FOLLOWING AN APPROVED EQUITY OFFERING: is [l], which is at least
equal to the applicable Minimum Earnings Account Balance (pursuant to subsection
(d) of such definition). The Minimum Earnings Account Balance is $[l] and is
being maintained in an Earnings Account.]
[TO BE INCLUDED FOLLOWING AN APPROVED EQUITY OFFERING IF THE MINIMUM EARNINGS
ACCOUNT BALANCE IS, DUE TO THE SALE OF A SHIP OR SHIPS, LESS THAN $20,000,000: 
is [l] (a) which is at least equal to the applicable Minimum Earnings Account
Balance (pursuant to subsection (d) of such definition) and (b) which is at
least equal to $1,100,000 for each vessel indirectly or directly owned or
chartered in (as determined in accordance with GAAP) by the Obligors or their
Subsidiaries, such amount to include, inter alia, [l] which constitutes all cash
held in accounts by Helios LPG Pool LLC attributable to the vessels owned
directly or indirectly by the Obligors or their Subsidiaries.  The Minimum
Earnings Account Balance is $[l] and is being maintained in an Earnings Account.

3.
CONDITIONS PRECEDENT TO THE EFFECTIVENESS OF THIS AMENDMENT

3.1
This Amendment shall not be effective unless and until the date the
Administrative Agent, or its duly authorized representative, shall have received
all of the documents and other evidence listed in Schedule 1 hereto (Conditions
Precedent to Effectiveness of Amendment No. 2) (other than those set forth in
Clause 3(b) of such Schedule), in form and substance satisfactory to the
Administrative Agent and at such time, this Amendment shall be deemed effective
as of May 31, 2017 (the "Effective Date").

4.
SATISFACTION OF DELIVERY OF CONSOLIDATED BUDGET AND RELEASE OF $26,800,000 FOR
THE PURPOSE OF PREPAYING THE LOAN

4.1
By their execution hereof, each of the Lenders and the K-sure Lenders: (a)
confirm that the requirement to submit a consolidated budget pursuant to Clause
18.1(a)(iv) of the Facility Agreement has been fulfilled for the fiscal year
ending March 31, 2018 by virtue of the delivery of the cash forecast previously
provided by the Borrower pursuant to the request for this Amendment; and (b)
agree to the release of $26,800,000 from the Earnings Account of the Borrower to
an account designated by the Administrative Agent,

-5-

--------------------------------------------------------------------------------



within a reasonable time after the Effective Date, to be used to (i) prepay the
Loan (including accrued interest), with such prepayments to be applied in order
of maturity, and (ii) pay the KEXIM Prepayment Fee.

5.
NO FURTHER CHANGES

5.1
Except as provided herein, all the remaining provisions of the Original Facility
Agreement shall remain unchanged, valid and binding on all the parties thereto. 

6.
REPRESENTATIONS AND WARRANTIES

6.1
The representations and warranties made in Clause 17 (Representations) of the
Original Facility Agreement shall be deemed repeated as of the date hereof.

6.2
The amount of $26,800,000 to be released from the Earnings Account of the
Borrower within a reasonable time after the Effective Date shall be paid into an
account designated by the Administrative Agent and shall be used solely to (i)
prepay the Loan (including accrued interest), with such prepayments to be
applied in order of maturity, and (ii) pay the KEXIM Prepayment Fee.

7.
EXISTING SECURITY

Each Obligor confirms that the Security Documents to which it is a party:

7.1
shall continue to secure all liabilities which are expressed to be secured by
them; and

7.2
shall continue in full force and effect in all respects.

8.
FURTHER ASSURANCE

8.1
Each Obligor shall, at the reasonable request of the Administrative Agent and at
its own expense, do all such acts and things necessary or advisable to give
effect to the amendments made or to be made pursuant to this Amendment.

9.
GOVERNING LAW

9.1
The laws of the State of New York shall govern all matters arising out of, in
connection with or relating to this Amendment, including, without limitation,
its validity, interpretation, construction, performance and enforcement.

10.
SUBMISSION TO JURISDICTION; WAIVERS

10.1
Any legal action or proceeding with respect to this Amendment shall be brought
exclusively in the courts of the State of New York located in the City of New
York, Borough of Manhattan, or of the United States of America for the Southern
District of New York and, by execution and delivery of this Amendment, each of
the Obligors executing this Amendment hereby accepts for itself and in respect
of its property, generally and unconditionally, the jurisdiction of the
aforesaid courts; provided that nothing in this Amendment shall limit the right
of the Finance Parties to commence any proceeding in the federal or state courts
of any other jurisdiction to the extent a Finance Party determines that such
action is necessary or appropriate to exercise its rights or remedies under this
Amendment. The parties hereto hereby irrevocably waive any objection, including
any objection to the laying of venue or based on the grounds of forum non
conveniens, that any of them may now or hereafter have to the bringing of any
such action or proceeding in such jurisdictions.

-6-

--------------------------------------------------------------------------------

Schedule 1
Conditions Precedent to Effectiveness of Amendment No. 2
1.          Corporate Documents
A certificate of an authorized signatory of each Obligor certifying (i) that
each copy document relating to it specified in Part 1 of Schedule 3 to the
Original Facility Agreement remains correct, complete and in full force and
effect as at a date no earlier than a date approved for this purpose and that
any resolutions or power of attorney referred to in Part 1 of Schedule 3 to the
Original Facility Agreement in relation to it have not been revoked or amended;
(ii) that any resolutions or power of attorney referred to in Part 1 of Schedule
3 to the Original Facility Agreement in relation to it have not been revoked or
amended; (iii) resolutions of the board of directors and/or managers, members or
managing members, as applicable, of each Obligor (or any committee of such board
empowered to approve and authorize the following matters) approving the terms
of, and the transactions contemplated by, this Amendment and resolving that it
executes this Amendment and any documents necessary in connection therewith and
authorizing a specified person or persons to execute the Amendment and any such
documents; and (iv) any power of attorney under which any person is to execute
this Amendment or any documents in connection therewith.
2.          Executed Documents
(a)          This Amendment.
3.          Fees
(a)          Evidence that the Borrower has paid to the Lenders pursuant to an
invoice provided by the Administrative Agent an amendment fee equal to
$1,005,330, being 0.15% of the Loan.
(b)          As a condition subsequent to the Effective Date, evidence that any
other fees (including Prepayment Fees), commissions, costs and expenses that are
due from the Obligors pursuant to the terms of the Facility Agreement, including
but not limited to pursuant to Clause 11 (Fees) and Clause 16 (Costs and
expenses) have been paid within 30 days of the Effective Date or, in the event
that any third party or other service provider fails to timely produce a
properly documented invoice in connection with such fees, costs, commissions or
expenses, such later date as the Administrative Agent may agree with the
Borrower.
4.          No Default
No Default shall have occurred and be continuing under the Facility Documents or
will occur by virtue of entering into this Amendment or the transactions
contemplated hereby.
5.          No Material Adverse Change
In the determination of the Required Lenders, no Material Adverse Change shall
have occurred.
6.          Opinions
(a)          A legal opinion of counsel to the Obligors addressed to the Finance
Parties and K-sure on matters of New York law, substantially in the form
approved by all the Lenders prior to signing this Agreement and subject to the
Required Lenders' instructions.
(b)          A legal opinion of counsel to the Obligors addressed to the Finance
Parties and K-sure in each jurisdiction in which an Obligor is incorporated or
formed, substantially in the form approved
-7-

--------------------------------------------------------------------------------



by all the Lenders prior to signing this Agreement and subject to the Required
Lenders' instructions.
(c)          Any and all other legal opinions that may be required by the
Lenders, subject to the Required Lenders' instructions.


-8-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Amendment as of the date first above
written.




DORIAN LPG FINANCE LLC
As Borrower
By: /s/ Theodore B. Young
Name: Theodore B. Young
Title:
COMET LPG TRANSPORT LLC
As Upstream Guarantor
By: /s/ Theodore B. Young
Name: Theodore B. Young
Title:
CORVETTE LPG TRANSPORT LLC
As Upstream Guarantor
By: /s/ Theodore B. Young
Name: Theodore B. Young
Title:
DORIAN SHANGHAI LPG TRANSPORT LLC
As Upstream Guarantor
By: /s/ Theodore B. Young
Name: Theodore B. Young
Title:
Signature Page to Amendment No. 2 to Facility Agreement
 

--------------------------------------------------------------------------------

DORIAN HOUSTON LPG TRANSPORT LLC
As Upstream Guarantor
By: /s/ Theodore B. Young
Name: Theodore B. Young
Title:
DORIAN SAO PAULO LPG TRANSPORT LLC
As Upstream Guarantor
By: /s/ Theodore B. Young
Name: Theodore B. Young
Title:
CONCORDE LPG TRANSPORT LLC
As Upstream Guarantor
By: /s/ Theodore B. Young
Name: Theodore B. Young
Title:
CONSTELLATION LPG TRANSPORT LLC
As Upstream Guarantor
By: /s/ Theodore B. Young
Name: Theodore B. Young
Title:
DORIAN ULSAN LPG TRANSPORT LLC
As Upstream Guarantor
By: /s/ Theodore B. Young
Name: Theodore B. Young
Title:
Signature Page to Amendment No. 2 to Facility Agreement

--------------------------------------------------------------------------------

DORIAN AMSTERDAM LPG TRANSPORT LLC
As Upstream Guarantor
By: /s/ Theodore B. Young
Name: Theodore B. Young
Title:
DORIAN MONACO LPG TRANSPORT LLC
As Upstream Guarantor
By: /s/ Theodore B. Young
Name: Theodore B. Young
Title:
DORIAN BARCELONA LPG TRANSPORT LLC
As Upstream Guarantor
By: /s/ Theodore B. Young
Name: Theodore B. Young
Title:
DORIAN TOKYO LPG TRANSPORT LLC
As Upstream Guarantor
By: /s/ Theodore B. Young
Name: Theodore B. Young
Title:
DORIAN DUBAI LPG TRANSPORT LLC
As Upstream Guarantor
By: /s/ Theodore B. Young
Name: Theodore B. Young
Title:
DORIAN GENEVA LPG TRANSPORT LLC
As Upstream Guarantor
By: /s/ Theodore B. Young
Name: Theodore B. Young
Title:
 
Signature Page to Amendment No. 2 to Facility Agreement
 

--------------------------------------------------------------------------------

 
DORIAN CAPE TOWN LPG TRANSPORT LLC
As Upstream Guarantor
By: /s/ Theodore B. Young
Name: Theodore B. Young
Title:
COMMANDER LPG TRANSPORT LLC
As Upstream Guarantor
By: /s/ Theodore B. Young
Name: Theodore B. Young
Title:
DORIAN EXPLORER LPG TRANSPORT LLC
As Upstream Guarantor
By: /s/ Theodore B. Young
Name: Theodore B. Young
Title:
DORIAN EXPORTER LPG TRANSPORT LLC
As Upstream Guarantor
By: /s/ Theodore B. Young
Name: Theodore B. Young
Title:
Signature Page to Amendment No. 2 to Facility Agreement

--------------------------------------------------------------------------------

DORIAN LPG LTD.
As Facility Guarantor
By: /s/ Theodore B. Young
Name: Theodore B. Young
Title: Chief Financial Officer and Treasurer
ABN AMRO CAPITAL USA LLC
As Bookrunner, Mandated Lead Arranger, Global Coordinator, Administrative Agent,
Security Agent and Original Lender
By:
/s/ Rajbir Talwar
 
By:
/s/ Urvashi Zutshi
Name:
Rajbir Talwar
 
Name:
Urvashi Zutshi
Title:
Director
 
Title:
Managing Director







ABN AMRO BANK N.V.
As Swap Bank
By:
/s/ J.C. Lommers
 
By:
/s/ K.H. Tieleman
Name:
J.C. Lommers
 
Name:
K.H. Tieleman
Title:
Director
 
Title:
 







CITIBANK N.A., LONDON BRANCH
As Bookrunner, Mandated Lead Arranger, ECA Coordinator, ECA Agent and Original
Lender
By:
/s/ Meghan O'Connor
 
By:
 
Name:
Meghan O'Connor
 
Name:
 
Title:
Vice President
 
Title:
 

 
Signature Page to Amendment No. 2 to Facility Agreement




--------------------------------------------------------------------------------





CITIBANK, N.A.
As Swap Bank
By:
/s/ Meghan O'Connor
 
By:
 
Name:
Meghan O'Connor
 
Name:
 
Title:
Vice President
 
Title:
 



THE EXPORT-IMPORT BANK OF KOREA
As Mandated Lead Arranger, Swap Bank and Original Lender
By:
/s/ Szo Hyz Lim
 
By:
 
Name:
Szo Hyz Lim
 
Name:
 
Title:
Senior Loan Officer
 
Title:
 







ING CAPITAL MARKETS LLC
As Swap Bank
By:
/s/ Summer Farris
 
By:
/s/ Moses Lin
Name:
Summer Farris
 
Name:
Moses Lin
Title:
Director
 
Title:
Director







ING BANK N.V., LONDON BRANCH
As Bookrunner, Mandated Lead Arranger and Original Lender
By:
/s/ Adam Byrne
 
By:
/s/ Graham Wallden
Name:
Adam Byrne
 
Name:
Graham Wallden
Title:
Managing Director
 
Title:
Authorized Signatory

 
Signature Page to Amendment No. 2 to Facility Agreement


--------------------------------------------------------------------------------





DVB BANK SE
As Bookrunner, Mandated Lead Arranger, Swap Bank and Original Lender
By:
/s/ Nikolaos Chontzopoulos
 
By:
/s/ Dimitrios Tzavaras
Name:
Nikolaos Chontzopoulos
 
Name:
Dimitrios Tzavaras
Title:
Senior Vice President
 
Title:
Vice President







COMMONWEALTH BANK OF AUSTRALIA, NEW YORK BRANCH
As Swap Bank and Original Lender
By:
/s/ Lauren Wilks
 
By:
 
Name:
Lauren Wilks
 
Name:
 
Title:
Associate Director
 
Title:
 







DEUTSCHE BANK AG, HONG KONG BRANCH
As Mandated Lead Arranger and Original Lender
By:
/s/ Edward Hui
 
By:
/s/ Ken Cheng
Name:
Edward Hui
 
Name:
Ken Cheng
Title:
Director
 
Title:
Assistant Vice President
 
Structured Trade & Export Finance
   
Structured Trade & Export Finance
 
Hong Kong
   
Hong Kong

 
 
DZ BANK AG
DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK
FRANKFURT AM MAIN
As Original Lender
By:
/s/ Ilko Jantschev
 
By:
/s/ Steffen Philipp
Name:
Ilko Jantschev
 
Name:
Steffen Philipp
Title:
VP
 
Title:
Vice President
                   



Signature Page to Amendment No. 2 to Facility Agreement


--------------------------------------------------------------------------------





SANTANDER BANK, N.A.
As Original Lender
By:
/s/ Payal Sheth
 
By:
/s/ Puiki Lok
Name:
Payal Sheth
 
Name:
Puiki Lok
Title:
Vice President
 
Title:
Vice President
                   







BANCO SANTANDER, S.A.
As Mandated Lead Arranger


By:
/s/ Jose Luis Diaz Cassou
 
By:
/s/ Remedios Cantalapiedr
Name:
Jose Luis Diaz Cassou
 
Name:
Remedios Cantalapiedr
Title:
E-D
 
Title:
V-P
                   





Signature Page to Amendment No. 2 to Facility Agreement
